Citation Nr: 1434104	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-34 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from February 1953 to February 1957 and from May 1957 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board previously remanded this matter for additional development in August 2010.  The development ordered in the August 2010 remand included attempting to obtain additional medical records.  In light of the favorable disposition of the claim, the Board need not further consider whether the AOJ has substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's right hip disorder is causally related to his service-connected right knee disability.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for right hip fracture have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection for Right Hip Disorder

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims service connection for a right hip fracture as secondary to his service-connected right knee disability.  The Veteran claims that he injured his right hip after a fall when his right knee "gave out."    

A report of a VA examination dated in June 2006 reflects that the Veteran reported that he fell at his home in August 2005 when his right knee gave way.  The Veteran reported that this caused a fracture of his right hip.  This led to a right total hip replacement, which was performed at a hospital outside the VA.   

The VA examiner noted that a review of x-rays completed at the VA in May 2006 showed osteopenia and a total right hip replacement.  The examiner diagnosed status total right hip replacement, 2005 and trochanteric bursitis of the right hip.  The examiner noted that he could find no outside medical records from the treating orthopedist to substantiate the Veteran's given history that he fell due to his right knee disability.  The examiner stated that, if such records exist which substantiate that history, then his right hip condition would be considered secondary to his right knee.  The examiner indicated that, in the absence of such records, the issue could not be resolved without resort to mere speculation.  The examiner also noted that there was no evidence of instability of the right knee.

A layperson is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under certain circumstances, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

While the record does not reflect objective findings of instability of the right knee, VA examinations show that the Veteran reported a medical history of his knee "giving out."  Upon examination in November 1997, the Veteran reported that his knees would give out every two weeks.  He reported that he used a cane to walk with his left hand, mainly because he kept bumping into things and would fall.   

Further, although the contemporaneous medical reports documenting a fall are not of record, the Veteran is competent to testify that his right knee gave way and caused him to fall.  The Board finds the Veteran credible.  The Veteran's account of this injury is consistent with the history reported in other treatment records.  In this regard, a March 2006 entry in the VA treatment records reflects that the Veteran reported that he fell at home in August 2005 and broke his hip.  

Given the foregoing, the competent and credible evidence of record establishes that the Veteran's sustained the fracture of the right hip when his right knee gave way.  The 2006 examination supports a nexus between the service-connected right knee disorder and his right hip disability, as the examiner stated that the right hip condition would be secondary to the right knee if the Veteran's reported history was substantiated.  Accordingly, the Board finds that service connection is warranted for a right hip disorder as secondary to a service-connected right knee disability.  









ORDER

Service connection for a right hip disorder is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


